Citation Nr: 1108054	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a result of a personal assault.

2.  Entitlement to service connection for a respiratory disability, to include allergies.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972, during the Vietnam Era.  The Veteran's DD-214 indicates that he has no foreign service, to include service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), which inter alia denied service connection for a mental health condition and allergies.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder and a respiratory disability, to include allergies.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, with regard to the first element of a service connection claim, the Veteran is currently variously diagnosed with major depressive disorder, anxiety, seasonal affective disorder, dysthymic disorder, personality disorder not otherwise specified, allergies, and reactive airway disease (in remission).  See January 18, 1989 Psychology Intake Note; April 24, 1990 Psychology Note; June 30, 1992 to July 3, 1992 Hospital Summary; December 7, 2004 Confidential Mental Health Information; August 2006 VA General Medicine Examination Report.

Further, with regard to the Veteran's respiratory disability claim, the Veteran asserts that he was treated for allergies and respiratory problems in-service and reported continuity of allergies/respiratory problems since his service .  See February 2008 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); January 2009 "Appeal to the Board of Veterans Appeal," VA Form 9; December 2010 Board Hearing Transcript.  Review of the Veteran's service treatment records (STRs) indicate that he was treated for hay fever, asthma, rhinitis, sinusitis and allergies.  See April 1971 Chronological Record of Medical Care; April 1972 Chronological Record of Medical Care; May 1972 Chronological Record of Medical Care; July 1972 Chronological Record of Medical Care.  The Veteran was provided with a VA medical examination in August 2006.  Although the examiner assessed reactive airway disease (in remission), the examiner did not provide an opinion regarding whether the Veteran's respiratory disability was related to his service.  See August 2006 VA General Medicine Examination Report.     

With regard to the Veteran's psychiatric disorder claim, the Veteran asserts that his various psychiatric disabilities are related to an in-service assault by a fellow service member.  Specifically, the Veteran reports that he was punched by a private (N. Lizano) in-service, and he was in fear and psychiatric symptoms, to include anxiety and depression, resulted from this assault.  See December 2010 Type-Written Statement from the Veteran; December 2010 Board Hearing Transcript.  The Veteran was provided with a VA medical examination regarding his psychiatric disorders in August 2006.  Although the examiner opined that the "Veteran has not experienced an incident that was significantly traumatic that would have caused PTSD as diagnosed by DSM-IV," the examiner also noted that the Veteran reported a history of being punched in-service but "did not go into detail about it."  Based on this information, the examiner determined that the assault was a "fairly minor incident."  See August 2006 VA Mental Disorders Examination Report.  However, in light of the Veteran's statement that he felt fear and resultant symptoms of depression and anxiety as a result of the assault and described the assault as traumatic (See April 2006 Progress Note Eugene Vet Center; December 2010 Type-Written Statement from the Veteran), the Veteran should be provided a new VA examination and opinion regarding the relationship between his diagnosed psychiatric disabilities and his service that takes into account his statements regarding the fear, anxiety, and depression he felt as a result of the assault.     

As medical opinions regarding whether the Veteran's respiratory disability, to include allergies and reactive airway disease (in remission), and psychiatric disabilities, to include major depressive disorder, anxiety, seasonal affective disorder, dysthymic disorder, personality disorder not otherwise specified, are related to his service are not of record and have not been obtained, the Board finds that a remand is required to obtain such opinion.  Based on the foregoing, VA examinations are necessary to ascertain whether the respiratory disability, to include allergies and reactive airway disease (in remission), and psychiatric disabilities, to include major depressive disorder, anxiety, seasonal affective disorder, dysthymic disorder, personality disorder not otherwise specified, are related to his period of active service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veterans' Benefits Administration (VBA) should send an updated VCAA notice letter specifically notifying the Veteran of the evidence yet needed to substantiate his service connection claims for an acquired psychiatric disorder claimed as a result of a personal assault and a respiratory disability, to include allergies, and of what part of such evidence he should obtain, and what part the AMC/RO will yet attempt to obtain on his behalf, including VA records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Such letter should also notify the Veteran that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 
2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be provided a VA examination regarding the nature and etiology of his respiratory disability, to include allergies and reactive airway disease (in remission).  All indicated tests and studies, to include pulmonary function testing, should be accomplished and the findings then reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability, to include allergies and reactive airway disease (in remission), is related to the Veteran's service.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.

3.  The Veteran should also be provided a VA psychiatric examination for the purpose of determining the extent and nature of any currently present acquired psychiatric disability, to include psychiatric disabilities, to include major depressive disorder, anxiety, seasonal affective disorder, dysthymic disorder, and personality disorder not otherwise specified, and determine the etiology of any current psychiatric disability diagnosis. The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. A rationale for any opinion expressed should be provided. 

The examiner must be made aware that the Veteran's military personnel records should be reviewed to determine if he underwent behavioral changes in-service as a result of his personal assault.  Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of any currently present psychiatric disability, to include psychiatric disabilities, to include major depressive disorder, anxiety, seasonal affective disorder, dysthymic disorder, and personality disorder not otherwise specified, and specifically whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability, to include psychiatric disabilities, to include major depressive disorder, anxiety, seasonal affective disorder, dysthymic disorder, personality disorder not otherwise specified, is etiologically related to the Veteran's military service, to include whether such disability was manifested to a compensable degree within a year of discharge from service in August 1972.  If the examiner diagnoses the Veteran as having PTSD, the examiner should specifically identify the stressor(s) which is(are) responsible for such diagnosis.  A complete rationale should be provided for any opinion.
  
4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims, taking into account any newly obtained evidence.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

